Matter of DeWolf v Wayne County (2022 NY Slip Op 00538)





Matter of DeWolf v Wayne County


2022 NY Slip Op 00538


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


17 CA 21-01065

[*1]ANDREW DEWOLF, PETITIONER-APPELLANT,
vWAYNE COUNTY, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


ANDREW DEWOLF, PETITIONER-APPELLANT PRO SE. 
HANCOCK ESTABROOK, LLP, SYRACUSE (JAMES P. YOUNGS OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Wayne County (Richard M. Healy, A.J.), entered February 26, 2021 in a proceeding pursuant to CPLR article 75. The order and judgment, among other things, dismissed the petition with prejudice. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court